REJOINDER
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-8, 10, 12, and 20 directed to an adhesive sheet using the allowable product or the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 30 November 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

ALLOWABLE SUBJECT MATTER
Claims 1, 5-12, 19, and 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.

While Yue (U.S. Pub. 2008/0200593) discloses an acrylic adhesive with a functional steroid-based compound with a molecular weight in the range of 250-1000, and specifies cholesterol and saponin as suitable steroids, Yue does not teach or suggest the listed alternate steroids.
Watanabe (U.S. Pub. 2017/0112958) describes an adhesive agent composition for skin which may include a steroid such as cholesterol, lanosterol, sitosterol, campeterol, brassicasterol, stigmasterol, and others.  However, Watanabe describes a dermatological adhesive used for medical purposes rather than a construction or component adhesive as described in Yue.  Furthermore, Watanabe teaches an acrylic polymer which does not include a functional group other than the acryloyl group, see p. 9, [0167].  This teaches away from the claimed adhesive which requires at least a carboxyl group-containing functional monomer in the acrylic polymer.  One having ordinary skill in the art of the adhesives of Yue would not have been motivated to consider the adhesive components of Watanabe.
Zollner (U.S. Pub. 2008/0118751) teaches an acrylic adhesive with a glass transition temperature of -40 °C to +80 °C and a molecular weight of 300,000 to 1.5 million.  Zollner describes using a polyfunctional isocyanate crosslinker, but this is used to form the base (carrier) layer of the adhesive rather than to crosslink the adhesive composition.  The crosslinker is not present in the adhesive composition. Zollner also does not teach or suggest using one of the specified steroid compounds in the adhesive composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Claims 1, 5-12, 19, and 20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796